     Case 8:20-cr-00048-DOC Document 25 Filed 12/11/20 Page 1 of 2 Page ID #:114




 1                                                                                        FILED     Cp~RT
                                                                                       U S pISTR1CT
 2                                                                          ~I.ER.K,


 3                                                                                 oEc ~ ~ ~
 4                                                                                              pF CALIF~PVTY
                                                                             ENTRAL ~~S               D
                                                                            C
                                                                            gY
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           ~ Case Nos. 8:20-cr-00048-DOC
12                          Plainriff,
13
                             v.                          i ORDER OF DETENTION AFTER
14                                                       ~ HEARING [Fed. R. Crim. P. 32.1(a)(6);18
                                                         ~ U.S.C. § 3143(a)]
     JOSE MARTINEZ,
15
16                          Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violations
20   ofthe terms and condirions of supervision; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),
23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden of establishing by clear and
25          convincing evidence that he is not likely to flee if released under 18 U.S.C.§ 3142(b)
26          or (c). This finding is based on: nature ofcurrent allegations. criminal history including
27          multiple prior contempt convictions. prior alleged violations
28          and
     Case 8:20-cr-00048-DOC Document 25 Filed 12/11/20 Page 2 of 2 Page ID #:115




 1
 2   B. (X)The defendant has not met defendant's burden of establishing by clear and
 3      convincing evidence that he is not likely to pose a danger to the safety of any other
 4      person or the community if released under 18 U.S.C. § 3142(b)or (c). This finding is
 5      based on: nature o current alle ations criminal histo includin multi le rior contem t
 6      convictions, prior alleged violations
 7          IT THEREFORE IS ORDERED that the defendant be detained pending further
 8   revocation proceedings.
 9
10   Dated:    ~Z      ~/ ~
11
12
                                                         ~HN D. EARLY
13                                                       nited States Magistra
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
